IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-228-CV


CLARENCE E. BEEZLEY; ERNEST E. SOWELL; FRANCES SOWELL
CULLEY; ELIZABETH SOWELL ROUNTREE; JOHN C. SOWELL;
MARGARET VIRGINIA CULLEY; MILTON H. CULLEY, JR.;
ERNEST C. CULLEY; GAIL EVANS GARY; EMMA E. EVANS; 
T. Z. EVANS; A. W. FINGER AKA WILLIS FINGER; JAMES WESTON 
FINGER; LOU ANN POEHL; PAULINE BEEZLEY; DORIS BEEZLEY 
SMELSER; JACK R. BEEZLEY; SIDNEY R. EVANS; LOVEY FRANCIS
McKINNEY; SIDNEY R. EVANS, JR.; EDWARD RAY FINGER;
MAUDE EVANS, INDEPENDENT EXECUTRIX OF THE ESTATE OF TRAVIS
C. EVANS, DECEASED; ROGER E. SOWELL; DENNIS D. SOWELL; 
SUSAN E. SOWELL; CARSON MATTOX COOPER, JR.; PATRICIA 
ANN COOPER; DAVID EVANS COOPER; AND LARRY LESCHBER,

	APPELLANTS

vs.


SEMINOLE PIPELINE COMPANY,

	APPELLEE


 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 92-274-C277, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING
 


PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellants' Motion
Filed:  June 8, 1994
Do Not Publish